 1   SCOTT A. KRONLAND (SBN 171693)
     P. CASEY PITTS (SBN 262463)
 2   MEGAN WACHSPRESS (SBN 310558)
 3   Altshuler Berzon LLP
     177 Post Street, Suite 300
 4   San Francisco, CA 94108
     Telephone: 415-421-7151
 5   Facsimile: 415-362-8064
     skronland@altber.com
 6   cpitts@altber.com
 7   mwachspress@altber.com

 8   Attorneys for Defendant
 9
                                 UNITED STATES DISTRICT COURT
10
11                               EASTERN DISTRICT OF CALIFORNIA

12
     WILLIAM D. BRICE,                           Case No. 2:18-cv-03106-MCE-EFB
13
                    Plaintiff,                   ORDER GRANTING MOTION TO
14                                               POSTPONE DEADLINE FOR RULE 26(f)
                                                 CONFERENCE AND OBJECTIONS TO
15           v.                                  INITIAL PRETRIAL SCHEDULING ORDER
16   CALIFORNIA FACULTY ASSOCIATION,
17                                               Date:       March 7, 2019
                    Defendant.                   Time:       2:00 p.m.
18                                               Location:   Courtroom 7, 14th Floor
                                                 Judge:      Hon. Morrison C. England, Jr.
19
20
21
22
23
24
25
26
27
28
        ORDER GRANTING MOTION TO POSTPONE DEADLINE FOR RULE 26(f) CONFERENCE AND
        OBJECTIONS TO INITIAL PRETRIAL SCHEDULING ORDER; Case No. 2:18-cv-03106-MCE-EFB
 1          Defendant California Faculty Association’s Unopposed Motion to Postpone
 2   Deadline for Rule 26(F) Conference and Objections to Initial Pretrial Scheduling Order
 3   (ECF No. 20) is GRANTED. The parties shall conduct their Rule 26(f) conference and file
 4   any objections to the Initial Pretrial Scheduling Order no later than 21 days after this Court
 5   rules upon Defendant’s pending Motion to Transfer Venue.
 6          IT IS SO ORDERED.
 7   Dated: March 28, 2019
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
     [PROPOSED] ORDER GRANTING MOTION TO POSTPONE DEADLINE FOR RULE 26(f) CONFERENCE
       AND OBJECTIONS TO INITIAL PRETRIAL SCHEDULING ORDER; Case No. 2:18-cv-03106-MCE-EFB
